•LACOMBE, Circuit Judge
(orally). I am unable to find any satisfactory evidence in the record that the four statues in question are first casts from the original models. The certificate taken before the vice consul asserts only that the statue “was cast and finished from the artist’s original model,” *1023but is silent as to whether it was or was not a first cast. One of the witnesses examined in the circuit court swore that these four were first casts, but cross-examination developed the fact that he had no personal knowledge, but only “the assurance of the editors, who are reputable business men in Paris.” The decision is affirmed.